EXHIBIT PRESS RELEASE EMCORE Corporation Announces Unaudited Results for Its Fourth Quarter and Fiscal Year Ended September 30, 2009 · Company generates positive cash flow from operations for second consecutive quarter · Consolidated order backlog increases over 26% to approximately $63 million ALBUQUERQUE, New Mexico, December 15, 2009 – EMCORE Corporation (NASDAQ: EMKR – News), a leading provider of compound semiconductor-based components, subsystems, and systems for the fiber optics and solar power markets, today announced unaudited financial results for its fourth quarter and fiscal year ended September 30, Quarterly Results: Revenue: Revenue for the fourth quarter of fiscal 2009 was $40.5 million, an increase of $2.0 million, or 5%, from $38.5 million reported in the immediately preceding quarter. On a segment basis, fourth quarter revenue for the Photovoltaics segment was $16.4 million, an increase of $0.3 million, or 2%, from $16.1 million reported in the immediately preceding quarter with the increase due primarily to greater demand for terrestrial concentrated photovoltaic (CPV) products. The Photovoltaics segment accounted for 40% of the Company's consolidated fourth quarter revenue compared to 42% in the preceding third fiscal quarter. Fourth quarter revenue for the Fiber Optics segment was $24.1 million, an increase of $1.7 million, or 8%, from $22.4 million reported in the immediately preceding quarter with the increase concentrated primarily in the CATV product lines. The Fiber Optics segment accounted for 60% of the Company's consolidated fourth quarter revenue compared to 58% in the preceding third fiscal quarter. Gross Profit: On a GAAP basis, the consolidated gross profit for the fourth quarter was $4.1 million, an improvement of $6.5 million from a $2.4 million gross loss reported in the immediately preceding quarter and a $0.5 million gross loss reported in the prior year period. The $4.1 million fourth quarter gross profit represents the Company’s best gross profit performance since the third quarter of fiscal On a segment basis, fourth quarter Photovoltaics GAAP gross margin was 28.5%, a decrease from a record 33.9% gross margin reported in the preceding quarter with the decrease due primarily to product mix and one-time yield excursion for certain products.On a non-GAAP basis, the fourth quarter Photovoltaics gross margin was 10.6%, a decrease from a record 33.9% gross margin reported in the preceding quarter with the decrease due primarily to the sale during the fourth quarter of $2.9 million in previously fully-reserved legacy CPV products. Fourth quarter Fiber Optics non-GAAP gross margin was 13.0%, a significant increase from a 1.9% non-GAAP gross margin reported in the preceding quarter with the improvement due primarily to higher margins in the Company’s broadband product lines. On a GAAP basis, the fourth quarter Fiber Optics gross margin was negative 2.5%, a significant improvement from a negative 35.2% gross margin reported in the preceding quarter with the increase due primarily to a lower loss being recorded on firm inventory purchase commitments and lower inventory excess and obsolescence charges when compared to the preceding quarter. During the quarter, the Fiber Optics segment recorded approximately $2.0 million in non-cash losses on firm inventory purchase commitments and $2.0 million in non-cash inventory reserve adjustments, both of which adversely impacted gross profit and margins. Net Loss: On a GAAP basis, the consolidated net loss for the fourth quarter was $13.5 million, a $31.8 million improvement from a net loss of $45.3 million reported in the preceding quarter.After excluding certain non-cash and other adjustments as set forth in the attached non-GAAP tables, the fourth quarter consolidated non-GAAP net loss was $9.1 million, a $1.8 million increase from a $7.3 million net loss reported in the preceding quarter. On a GAAP basis, the fourth quarter net loss per share was $0.17, an improvement of $0.40 per share from a $0.57 net loss per share reported in the preceding quarter.On a non-GAAP basis, the fourth quarter net loss per share was $0.11, an increase of $0.02 per share from a $0.09 loss per share reported in the preceding quarter. Fiscal Year Results: For the fiscal year ended September 30, 2009, consolidated revenue totaled $176.4 million compared to $239.3 million in the prior year. On a segment basis, annual revenue for the Photovoltaics segment totaled $62.2 million compared to $68.0 million in the prior year while annual revenue for the Fiber Optics segment totaled $114.1 million compared to $171.3 million in the prior year. On a GAAP basis, the fiscal 2009 consolidated gross loss totaled $3.8 million compared to a gross profit of $29.9 million in the prior year. On a segment basis, annual Photovoltaics GAAP gross margins improved from a negative 8.3% to a positive 13.6%, while the Fiber Optics GAAP gross margins decreased from 20.7% in fiscal 2008 to a negative 10.7% in fiscal 2009. On a GAAP basis, the Company’s fiscal 2009 net loss totaled $136.1 million, including $60.8 million in non-cash impairment charges, compared to a net loss of $80.9 million in fiscal 2008. This represents a net loss per share of $1.72 in fiscal 2009 compared to a net loss per share in fiscal 2008 of $1.20 per share. Order Backlog: As of September 30, 2009, the Company had a consolidated order backlog of approximately $62.6 million, a $13.0 million, or 26%, increase from a $49.6 million order backlog reported as of the end of the preceding quarter. On a segment basis, the quarter-end Photovoltaics order backlog totaled $47.7 million, an $11.5 million, or 32%, increase from $36.2 million reported as of the end of the preceding quarter. The quarter-end Fiber Optics order backlog totaled $14.9 million, a $1.5 million, or 11% increase from $13.4 million reported as of the end of the preceding quarter. The fourth quarter is the second consecutive quarter wherein the Company’s order backlog for both its Photovoltaics and Fiber Optics segments has increased. Order backlog is defined as purchase orders or supply agreements accepted by the Company with expected product delivery and / or services to be performed within the next twelve months. Cash Flow: During the fourth quarter, the Company generated $0.9 million in cash from operations due to the combination of a lower cash operating loss and the continuation of improved working capital management. The fourth quarter represents the second consecutive quarter that the Company has been cash flow positive from operations and the third consecutive quarter that the Company has generated cash from reductions in both inventories and accounts receivable. For the fiscal year ended September 30, 2009, the Company generated $32.4 million in cash from lowering both inventory and accounts receivable levels while paying down $27.4 million in accounts payable. Balance Sheet Highlights: As of September 30, 2009, cash, cash equivalents, and restricted cash totaled approximately $15.5 million which represents a $5.7 million, or 58%, increase from $9.8 million as of the end of the preceding quarter, and net working capital totaled $37.5 million. Liquidity Update: In addition to generating positive cash flow from operations over the last two quarters, the Company maintains a $14 million credit facility with Bank of America and, immediately subsequent to the end of the fourth quarter; the Company closed a two-year $25 million committed equity line of credit facility with the Commerce Court Small Cap Value Fund, Ltd.In addition, the Company continues to pursue and evaluate other capital raising alternatives, product joint-venture opportunities and the potential separation of certain portions of the Company’s business. Business Outlook: For the first quarter of fiscal 2010 ending December 31, 2009, the Company expects consolidated revenue to be in the range of $41million to $43 million with increases in both the Photovoltaics and Fiber Optics segments. Annual Report: As a result of the additional time necessary to complete the compilation and audit of the Company’s financial statements, the Company filed a Form 12b-25 requesting an extension to file its Annual Report on Form 10-K for the fiscal year ended September 30, 2009 with the Securities and Exchange Commission.The Company believes that it will be able to file its Form 10-K for the fiscal year ended September 30, 2009 within the fifteen calendar day period provided under Rule 12b-25(b). Conference Call: EMCORE will discuss its unaudited results for its fourth quarter and fiscal year ended
